 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES LEWIS BOBO,                               No. 2:19-cv-00762 TLN CKD (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    AT&T, et al.,
15                       Defendants.
16

17          Plaintiff is proceeding in this action pro se. Plaintiff has requested authority pursuant to

18   28 U.S.C. § 1915 to proceed in forma pauperis. This proceeding was referred to this court by

19   Local Rule 302(c)(21).

20          Plaintiff has submitted the affidavit required by § 1915(a) showing that plaintiff is unable

21   to prepay fees and costs or give security for them. Accordingly, the request to proceed in forma

22   pauperis will be granted. 28 U.S.C. § 1915(a).

23          The federal in forma pauperis statute authorizes federal courts to dismiss a case if the

24   action is legally “frivolous or malicious,” fails to state a claim upon which relief may be granted,

25   or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

26   § 1915(e)(2).

27          Here, plaintiff’s brief and conclusory allegations do not state a federal claim against any

28   defendant. The federal courts are courts of limited jurisdiction. In the absence of a basis for
                                                        1
 1   federal jurisdiction, plaintiff’s claims cannot proceed in this venue. Because there is no basis for

 2   federal subject matter jurisdiction evident in the complaint, plaintiff will be ordered to show cause

 3   why this action should not be dismissed. Failure to allege a proper basis for subject matter

 4   jurisdiction will result in a recommendation that the action be dismissed.

 5            Accordingly, IT IS HEREBY ORDERED that:

 6            1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is granted;

 7            2. No later than fourteen (14) days from the date of this order, plaintiff shall show cause

 8   why this action should not be dismissed for lack of subject matter jurisdiction. Failure to do so

 9   will result in a recommendation that this action be dismissed.

10   Dated: May 16, 2019
                                                       _____________________________________
11
                                                       CAROLYN K. DELANEY
12                                                     UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17   2/bobo0762.ifp-nojuris

18

19

20
21

22

23

24

25

26
27

28
                                                         2
